      Case: 1:18-cr-00708-CAB Doc #: 73 Filed: 11/27/19 1 of 4. PageID #: 646




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:18CR708
                                                   )
                Plaintiff,                         )   JUDGE CHRISTOPHER A. BOYKO
                                                   )
        v.                                         )
                                                   )
 KENNETH TYSON,                                    )   GOVERNMENT'S RESPONSE IN
                                                   )   OPPOSITION TO DEFENDANT’S
                Defendant.                         )   MOTION FOR LEAVE TO FILE A BILL
                                                   )   OF PARTICULARS


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney for the Northern District of Ohio, and Carmen E. Henderson and Chelsea S.

Rice, Assistant United States Attorneys, respectfully submit this response in opposition to

Defendant’s motion for leave to file a motion for a bill of particulars (Doc. #72). For the reasons

set forth below, the Court should deny Defendant’s motion in its entirety.

       Defendant was indicted over a year ago, on November 21, 2018. On February 1, 2019,

prior to the Protective Order being entered, Defendant received his first discovery production.

This production included Defendant’s statements and financial records. After the Protective

Order was entered, on February 12, 2019, the government provided Defendant with additional

discovery materials consisting of bank records, business records relating to several entities, and

AT&T phone records. On February 14, 2019, after the search warrant was partially unsealed, the

government provided Defendant with the search warrant, application, and affidavit. On February

20, 2019, after receiving a flash drive from Defendant’s counsel, the government provided
      Case: 1:18-cr-00708-CAB Doc #: 73 Filed: 11/27/19 2 of 4. PageID #: 647



Defendant with additional discovery, consisting of electronic communications. On or about

April 11, 2019, the government provided Defendant with the AT&T phone records in their

entirety, as Defendant requested. On June 4, 2019, the government provided Defendant with a

flash drive of additional emails. On June 14, 2019, as requested, the government provided

additional bank records pertaining to additional individuals and entities. Recognizing its

supplemental discovery obligations, the government also provided the point of sale inspection

for Defendant’s home. On or about September 17, 2019, in recognition of its ongoing discovery

obligations, the government provided Defendant’s counsel with additional documents from the

Land Bank that did not relate to Defendant, but did relate to other contractors, processes, and

OFHA funding at the Land Bank.

       As set forth above, Defendant received the bulk of the discovery in this case by February

20, 2019, more than nine months ago, and all discovery relevant to the indicted matter by Jun 14,

2019, more than five months ago. While the government provided additional discovery on

September 17, 2019, those materials did not relate to the charged conduct.

       In addition to having over a year to review the indictment and over five months to review

all discovery related to this matter, Defendant has also made numerous discovery requests and

filed numerous motions in this matter. Defendant is well past the fourteen day period to file a

motion for a bill of particulars and has had ample time 1 in the last year to seek leave to file such

a motion. At this point, over a year after indictment, Defendant is well aware of the charges

against him. Defendant’s motion for a bill of particulars, similar to his continued discovery



1
  The government recognizes that Defense counsel was temporarily unable to work on this matter
due to the conflict inquiry. Nevertheless, not counting the two months defense counsel
represents that he did not work on this matter, Defendant still had over ten months since
indictment to file a motion for a bill of particulars. (See, Doc. #52, PageID 474).


                                                  2
      Case: 1:18-cr-00708-CAB Doc #: 73 Filed: 11/27/19 3 of 4. PageID #: 648



requests, seeks only to obtain early disclosure of witness statements and potential impeachment

information before trial, materials to which he is not entitled to at this time and which is not the

purpose of a motion for a bill of particulars. Thus, Defendant’s motion for leave should be

denied. 2

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                                By:    /s/ Carmen E. Henderson
                                                        Carmen E. Henderson (OH: 0089212)
                                                        Chelsea S. Rice (OH: 0076905)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3967/3752
                                                        (216) 522-2403 (facsimile)
                                                        Carmen.Henderson@usdoj.gov
                                                        Chelsea.Rice@usdoj.gov




2
  Should this Court grant Defendant’s Motion for Leave to File a Bill of Particulars, the
government will submit a substantive response to the actual Motion for a Bill of Particulars at
that time.


                                                  3
      Case: 1:18-cr-00708-CAB Doc #: 73 Filed: 11/27/19 4 of 4. PageID #: 649



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of November 2019 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Carmen E. Henderson
                                                      Carmen E. Henderson
                                                      Assistant U.S. Attorney




                                                 4
